Adjudged that the determination is confirmed and the proceeding is dismissed on the merits, without costs or disbursements.
Based upon a review of the record, we find the respondent’s determination is supported by substantial evidence. Accordingly, the determination will not be disturbed (see, Matter of Pell v Board of Educ., 34 NY2d 222; Matter of Carian v Board of Educ., 128 AD2d 706).
We also find that under the circumstances of this case the imposed penalty of transferring the petitioner to a position other than that of a school bus driver was not so excessive as to shock the conscience (see, Matter of Pell v Board of Educ., 34 NY2d 222, supra). Mollen, P. J., Mangano, Eiber and Sullivan, JJ., concur.